Citation Nr: 0406011	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-25 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, and if so, whether service 
connection is warranted.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1938 to December 
1945; he also had approximately 20 years in the service in 
the naval reserves.  He died in September 1975.  The 
appellant is the veteran's surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  For good cause shown, namely the appellant's 
advanced age, her motion for advancement on the docket was 
granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2003).

The Board notes that on her VA Form 9 the appellant indicated 
that she wanted to appeal all of the issues listed on the 
statement of the case, which included entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DEA benefits.  She then specifically listed 
entitlement to service connection for the cause of the 
veteran's death as the issue appealed and included arguments 
pertinent thereto.  The appellant's representative includes 
entitlement to DEA benefits, in the Informal Hearing 
Presentation submitted in February 2004, however, and such is 
consistent with the appellant's stated intent to pursue 
entitlement to VA death benefits.  Thus, the Board finds that 
both issues are appropriately before the Board at this time.

Also, the Board notes that the RO reopened the appellant's 
claim and then denied entitlement to service connation for 
the veteran's death on the merits.  As reflected in the 
characterization of the issue on the first page of this 
decision, however, the Board is required to consider the 
issue of finality prior to any consideration on the merits, 
38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Insofar as the determination made as to 
finality herein is consistent with the RO's decision and 
entirely favorable to the appellant, she is not prejudiced by 
the Board's actions herein.  See Barnett, supra at 4; Bernard 
v. Brown, 4 Vet. App. 384, 390-92 (1993).


FINDINGS OF FACT

1.  In a final decision dated in February 1977, the Board 
denied reopening the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.

2.  Evidence added to the record since the prior final denial 
includes such that is so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's service connection claim.

3.  The veteran's fatal carcinoma of the prostate is related 
to the chronic prostatitis first treated during active 
service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for the veteran's 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

2.  Disability which caused the veteran's death was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2003).

3.  The criteria for entitlement to DEA benefits have been 
met.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 
3.807(a), 21.3020, 21.3021 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003) are applicable to the appellant's claims.  Insofar as 
the Board's decision herein constitutes a complete grant of 
the benefits sought on appeal, however, no further action is 
required to comply with the VCAA and the implementing 
regulations.



II.  Reopening the Claim

In a final decision dated in February 1977, see 38 U.S.C. 
§ 4004(b) (1976); 38 C.F.R. § 19.104 (1976), the Board denied 
service connection for the cause of the veteran's death, 
finding that the evidence showed that neither carcinoma of 
the prostate nor arteriosclerotic heart disease were incurred 
or aggravated during active service or manifested to a degree 
of 10 percent or more within the one-year presumptive period 
after discharge.  

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the appellant in this 
case filed her claim to reopen in July 2000, prior to the 
August 29, 2001 effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final February 1977 
Board decision.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the Board's 1977 decision, relevant medical evidence 
showing the existence of a nexus between the veteran's cause 
of death, prostate cancer, and the treatment he received for 
chronic prostatitis during active duty service has been 
received.  The Board concludes that this evidence is new in 
that it was not previously of record and also that it is 
material because it bears directly and substantially on the 
question of whether there is a nexus between the veteran's 
death and any injury or disability he incurred during active 
duty, the lack of which was the basis for the prior final 
denial.  When considered in connection with the other 
evidence of record, the additionally received medical 
evidence is so significant that it must be considered in 
order to fairly decide the appellant's claim.  Accordingly, 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108.



III.  Service Connection for the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

The appellant argues that the veteran's fatal prostate cancer 
was related the chronic prostatitis he was treated for during 
active duty.  

The relevant evidence of record includes the veteran's 
service medical records, including his reserve records; June 
1974 and May 1976 letters from R.A. Whitney, M.D.; a June 
1974 letter from H. Auten, M.D.; a July 1974 letter from L. 
Combes, M.D.; a July 1974 hearing transcript; treatment 
records from Memorial Hospital in Sarasota, Florida, for 
February 1970, September 1973, and June 1975 to 
September 1975; an April 1974 from Memorial Hospital; the 
veteran's death certificate; an August 2001 letter from R. 
Wheeler, M.D.; a July 2002 hearing transcript; and, a June 
2003 letter from R. Malkin, M.D.



The veteran's service medical records demonstrate that he had 
been treated for chronic prostatitis, non-venereal, in late 
1941 and early 1942.  In November 1941, the veteran sought 
treatment for blood in his urine.  As a result, he was 
transferred to Norfolk Naval Hospital for further treatment 
and disposition.  In December 1941, at Norfolk Naval 
Hospital, the veteran was admitted with symptoms of 
prostatitis.  Examination revealed a high white blood cell 
count in his urine and his prostatic fluid was filled with 
pus.  He was treated with medication and was advised to 
receive a prostatic massage weekly.  The diagnosis was 
chronic, non-venereal prostatitis.  In early January 1942, 
while stationed in Pearl Harbor, the medical records reveal 
that the veteran had a diagnosis of chronic, non-venereal 
prostatitis and was subsequently treated for this condition.  
Initial treatment in January 1942 indicated that the 
veteran's prostate was enlarged and was noted to be boggy and 
tender.  Upon examination two days later, the prostate was 
normal in size and consistence, but excruciatingly tender.  
The left seminal vesicle was palpable and tender.  There was 
expressed secretion loaded with puss cells.  The prostatic 
smear showed many pus cells and a few grams of possible 
bacilli.  At the end of January 1942, a prostate examination 
revealed that both lateral lobes were normal.  The seminal 
vesicles had subsided and were no longer tender or palpable.  
The veteran's secretion was noted to be normal and there were 
no farctis symptoms.  In a September 1945 separation 
examination, chronic prostatitis was noted.  Naval reserve 
examinations from 1946 to 1963 are negative for complaints or 
treatment for prostatitis.  

A June 1974 letter from R.A. Whitney, M.D., indicates that he 
treated the veteran from 1946 to 1948 for chronic 
prostatitis, however the treatment records had been lost.  A 
May 1976 letter from Dr. Whitney, sent in order to clarify 
his previous letter, reflects that he treated the veteran 
from 1945 to 1969 and was aware of the veteran's history of 
chronic prostatitis, treated by prostatic massage.  

A June 1974 letter from H. Auten, M.D., shows that he had 
examined the veteran in June 1961 and on several subsequent 
occasions.  Dr. Auten stated that the veteran had reported a 
bladder infection from 1941 requiring hospitalization.  
Additionally, he indicated that the veteran had no recurrence 
of this difficulty, so far as Dr. Auten knew, until February 
1970.  

A July 1974 letter from L. Combes, M.D., reflects that he had 
treated the veteran in 1970 and 1971, during which time he 
urged the veteran to see a urologist.  In May 1971, Dr. 
Combes did a complete physical examination and discovered a 
nodule in the prostate for which he referred the veteran for 
further treatment.  

At a hearing in July 1974, both the veteran and the appellant 
testified to the recurring symptoms of the veteran's 
prostatitis from the time of his discharge from active duty 
in 1945 to the present time in 1974.  The Board notes that 
the veteran's and appellant's lay statements are competent to 
describe the manifestations of the veteran's symptoms over 
time.  38 C.F.R. §3.159(a) (2003). 

An April 1974 letter from the Mary Hitchcock Memorial 
Hospital in Sarasota, Florida, indicates that the veteran had 
first been seen at that hospital in September 1945 with a 
diagnosis of chronic prostatitis.  Medical records from 
February 1970 indicate that the veteran was treated for a 
urinary tract infection.  Records from September 1973 reflect 
that the veteran had been diagnosed with invasive carcinoma 
of the prostate.  The records also reveal that the veteran 
had been followed for prostatitis since June 1971 and it had 
been recommended that he have a biopsy at that time due to an 
abnormal prostate, but the veteran refused.   Records from 
January 1975 for Memorial Hospital indicate that the veteran 
was diagnosed with metatastic carcinoma of the prostate.  The 
attending physician's impression was that the veteran had 
carcinoma of the prostate with widespread metastasis; 
possible CNS (central nervous system) metastasis; anemia 
possibly myelopthisic related to carcinoma; and possible 
angina pectoris perhaps secondary to anemia.  The veteran had 
bilateral orchiectomy surgery at this time.  He was admitted 
to Memorial Hospital again in June 1975 and from July 1975 to 
August 1975 complaining of severe back pain.  A final 
Memorial Hospital record from September 1975 shows that the 
veteran was pronounced dead on arrival in the emergency room.  

The veteran's death certificate indicates that he died in 
September 1975 of carcinoma of the prostate of two years' 
duration.  It also reflects that the veteran was also 
diagnosed with arteriosclerotic heart disease at the time of 
his death, a condition that may have contributed to death, 
but is not related to the immediate cause (carcinoma of the 
prostate). 

At the appellant's July 2002 hearing before a Decision Review 
Officer, she testified to the veteran's condition of chronic 
prostatitis, the treatment he received for it, and his death 
from prostate cancer.   

An August 2001 letter from R. Wheeler, M.D., indicates that 
he had spoken to the appellant regarding prostatitis as a 
causative disease to prostate cancer.  Dr. Wheeler noted that 
a number of world experts, himself included, believe that 
prostatitis is a risk factor to prostate cancer and may in 
fact lead to the evolution of prostate cancer.  He 
specifically states that it is well known that chronic 
diseases often cause cancer of the respective organ.  Due to 
the size of the groups of prostatitis patients and prostate 
cancer patients, it was impossible to establish a link 
between these two diseases.  However, Dr. Wheeler states that 
this difficulty in linking the diseases does not dismiss or 
diminish the theory that prostatitis may lead to prostate 
cancer.  Dr. Wheeler included medical literature regarding 
prostatitis in support for his position that prostatitis may 
lead to prostate cancer.  

R. Malkin, M.D., provided a letter in June 2003 which offered 
the following opinion: "it is possible that the veteran's 
death from prostate cancer is directly related to the chronic 
prostatitis that he suffered from for over 30 years.  In 
fact, recent studies 'suggest that infections may represent 
one mechanism through which prostate cancer develops.'"  Dr. 
Malkin cites to the veteran's medical records, as well as 
recent studies in this field.  The Board notes that Dr. 
Malkin reviewed the Memorial Hospital records, to include the 
January 1975 notation that both the veteran's parents died of 
carcinoma.  

The Board emphasizes that both Dr. Wheeler and Dr. Malkin 
offer competent medical evidence supporting a causal link 
between the veteran's fatal prostate cancer to his chronic 
prostatitis diagnosed during his active military service.  
Those physicians arrived at such opinions based on 
consideration of medical literature and an accurate and 
complete account of the specific facts of the veteran's case.  
Furthermore, the evidence of record is consistent in showing 
initial prostate problems during service and the lay 
testimony of record is credible with respect to the veteran 
having had ongoing post-service problems with his 
prostate/urinary system after service and prior to his 
carcinoma diagnosis.  There is no competent medical evidence 
of evidence refuting the conclusion that the veteran's fatal 
prostate cancer may have been related to in-service bouts of 
prostatitis.  As such, service connection is warranted for 
the cause of the veteran's death.  38 U.S.C.A. § 5107.

IV.  Entitlement to DEA Benefits

Chapter 35 DEA is a program of education or special 
restorative training that may be authorized for an eligible 
person, such as a surviving spouse, if the applicable 
criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§§ 21.3020, 21.3021.

For the purposes of administering educational assistance 
benefits under Chapter 35, Title 38, United States Code, the 
child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
veteran was discharged from service under conditions other 
than dishonorable; and (2) the veteran has a permanent and 
total service-connected disability; or (3) a permanent and 
total service-connected disability was in existence at the 
time of the veteran's death; or (4) the veteran died as a 
result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3020, 
21.3021.

The appellant's claim seeking entitlement to Chapter 35 
educational benefits was premised upon establishing that the 
veteran's death was service-connected.  In light of the 
Board's decision herein granting service connection for the 
cause of the veteran's death, the criteria for entitlement to 
DEA benefits have been met.


ORDER

The application to reopen a claim of entitlement to service 
connection for the veteran's death is granted.

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code, is granted.



	                     
______________________________________________
	J. M. Daley 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



